Error to the Superior Court of Cook County.Alleged error in refusal to allow a change of venue can not be reviewed upon appeal, unless the motion and affidavits in support of it appear in the bill' of exceptions. Anderson Transfer Co. v. Fuller, 174 Ill. 221.A corporation having entered into a written lease, occupied the premises and paid rent under the lease, is estopped from setting up in defense to an action against it for rent accrued under the lease, that its charter limitations forbid its performance of its contract—the contract being one not prohibited by law. Heims Brewing. Co. v. Flannery, 137 Ill. 309; Standard Brewing Co. v. Kelly, 66 Ill. App. 267;. Keeley Brewing Co. ,v. Emrick, 64 Ill. App. 247; Hat.Affirmed.